PER CURIAM.
Upon the filing of the unconditional guilty plea and consent judgment for discipline this Court appointed a referee to conduct a hearing regarding Pomeroy’s alleged misconduct. The unconditional plea for consent judgement * acknowledges his violation of Florida Bar Code of Professional Responsibility, Disciplinary Rule 1-102(A)(6). The referee recommended that Pomeroy be found guilty in accordance with his unconditional plea and that he be given a public reprimand.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter will serve as the public reprimand.
Judgment for costs in the amount of $500.05 is hereby entered against Pomeroy, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.